                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                        IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   LOWELL and GINA SMITH, husband and
                                                                         11   wife, and WILLIAM KIVETT, individually,
United States District Court




                                                                              and on behalf of others similarly situated,                        No. C 18-05131 WHA
                               For the Northern District of California




                                                                         12                  Plaintiffs,
                                                                         13                                                                      ORDER GRANTING
                                                                                v.                                                               CONVERTED MOTION
                                                                         14                                                                      FOR SUMMARY
                                                                              FLAGSTAR BANK, FSB,                                                JUDGMENT
                                                                         15                  Defendants.
                                                                         16                                                  /

                                                                         17                                         INTRODUCTION
                                                                         18          In this putative class action for breach of contract and violation of Section 17200 of the
                                                                         19   California Business & Professions Code, defendant’s motion to dismiss was converted into a
                                                                         20   motion for summary judgment. For the following reasons, defendant’s converted motion for
                                                                         21   summary judgment is GRANTED.
                                                                         22                                           STATEMENT
                                                                         23          A previous order detailed the facts of this action (Dkt. No. 37). In brief, plaintiffs
                                                                         24   Lowell and Gina Smith and William Kivett brought this putative class action alleging breach of
                                                                         25   contract and violation of Section 17200 of the California Business & Professions Code. All
                                                                         26   claims arise out of defendant Flagstar Bank’s failure to pay interest on escrow accounts when
                                                                         27   Flagstar serviced plaintiffs’ respective loans under deeds of trust between 2011 and 2015.
                                                                         28   California Civil Code § 2954.8(a) required payment of interest on such accounts. Flagstar
                                                                          1   moved to dismiss asserting that Section 2954.8(a) was preempted by the Home Owners’ Loan
                                                                          2   Act (HOLA) (Dkt. No. 26 at 9).
                                                                          3             A.     Order Converting Motion To Dismiss To Summary Judgment.
                                                                          4             An order issued relying on Lusnak v. Bank of Am., N.A., 883 F.3d 1185 (9th Cir. 2018),
                                                                          5   to conclude that the enactment of the Dodd-Frank Act ended the reign of HOLA field
                                                                          6   preemption and that Flagstar does not continue to enjoy the previous HOLA field preemption
                                                                          7   standard after Dodd Frank’s effective transfer date of July 21, 2011. Plaintiff Kivett, who
                                                                          8   obtained his mortgage in September 2012, therefore, should have been paid all interest
                                                                          9   payments due after Dodd-Frank’s effective date (Dkt. No. 37 at 6).
                                                                         10             As to the Smiths, however, the matter remained murky. The Smiths conceded that
                                                                         11   HOLA field preemption applied pre-Dodd Frank. Still, after Dodd-Frank, it was not clear
United States District Court
                               For the Northern District of California




                                                                         12   whether the Smiths’ contract continued to enjoy HOLA preemption. The issue stemmed from
                                                                         13   whether Dodd-Frank’s contract preservation provision, 12 U.S.C. § 5553, applied to the Smiths’
                                                                         14   contract. Section 5553 preserved the application of the original HOLA field preemption
                                                                         15   scheme that existed prior to the enactment of Dodd-Frank for “any contract entered into on or
                                                                         16   before July 21, 2010 by national banks, Federal savings associations, or subsidiaries” (emphasis
                                                                         17   added). The Smiths had obtained their mortgage in October 2004, but a factual dispute arose
                                                                         18   over whether the Smiths had “entered into” a contract with a “national bank” (Dkt. No. 37 at 7).
                                                                         19   Specifically, the matter turned on how broadly to define the phrase “any contract entered into”
                                                                         20   (ibid).
                                                                         21             Flagstar sought judicial notice of the Smiths’ promissory note to establish that Flagstar
                                                                         22   “participated in the origination of the Smiths’ loan and became its original servicer immediately
                                                                         23   after origination” (Dkt. No. 30 at 6 n.5). The Smiths, however, countered that the promissory
                                                                         24   note clearly identified Wholesale America Mortgage as the lender, not Flagstar (Dkt. No. 29 at
                                                                         25   3).
                                                                         26             Owing to the importance of this factual question and because “matters outside the
                                                                         27   pleading [were] presented to and not excluded by the court,” the motion to dismiss was
                                                                         28   converted to one for summary judgment under Rule 12(d) (Dkt. No. 37 at 7). Immediate


                                                                                                                                 2
                                                                          1   discovery was allowed to answer two questions (id. at 7–8). First, to what extent Flagstar had
                                                                          2   been involved in the origination of the Smiths’ mortgage. Second, whether a contract existed
                                                                          3   between the Smiths and Flagstar that would have preserved HOLA preemption pursuant to
                                                                          4   Section 5553.
                                                                          5          B.       Discovery.
                                                                          6          Discovery has led to further details about the origination of the Smiths’ mortgage. The
                                                                          7   story of the contract is as follows.
                                                                          8          In 2001, Flagstar entered into a Corresponding Lending Agreement with RDP Capital,
                                                                          9   Inc. d/b/a California Financial Group. The lending agreement gave Flagstar the discretion to
                                                                         10   buy mortgages from RDP if the mortgages met certain specified guidelines (Dkt. No. 55 at 2).
                                                                         11   The lending agreement also made clear that “Flagstar intend[ed] to sell the Mortgage Loans to
United States District Court
                               For the Northern District of California




                                                                         12   investors in the secondary market” (Dkt. No. 54-6 at 8, § 3.1(j)). The agreement stated that
                                                                         13   RDP was an “independent contractor” and that “neither party [was] in any way authorized to
                                                                         14   make any contract, agreement, warranty, or representation, or to create an obligation, express or
                                                                         15   implied, on behalf of the other” (Dkt. Nos. 54-5 at 7, §§ 2.1, 2.2, 2.4(f); 54-6 at 11, § 7.1).
                                                                         16          The agreement also specified that RDP “shall originate all Mortgage Loans offered for
                                                                         17   purchase under the Agreement at its offices and in its own name” (Dkt. No. 54-6 at 5, §2.2(a)).
                                                                         18   RDP was further responsible for “providing loan applications and related disclosures required
                                                                         19   by any and all Laws to loan applicants and for obtaining executed loan applications and
                                                                         20   disclosure forms” (ibid). All mortgage loans were to be closed “in the name of [RDP] with
                                                                         21   funds provided by [RDP]” and RDP had “the authority to sell, transfer, and assign such
                                                                         22   Mortgage Loan.” In March 2004, RDP provided Flagstar with a Certificate of Amendment of
                                                                         23   Articles of Incorporation that indicated that it had changed its name to Wholesale America
                                                                         24   Mortgage, Inc. (Dkt. Nos. 54, Exh. B; 55 at 2).
                                                                         25          In October 2004, the Smiths obtained a home mortgage from Wholesale America
                                                                         26   Mortgage (Dkt. No. 55 at 2). The home mortgage listed Wholesale America Mortgage as the
                                                                         27   “Lender” but was executed on Flagstar form (id. at 2–3). Specifically, the home mortgage had
                                                                         28   two associations with Flagstar. First, the promissory note executed had a footnote on the


                                                                                                                                3
                                                                          1    bottom of each page throughout which indicated Flagstar affiliation (it stated “Flagstar modified
                                                                          2    version of Fannie Mae Uniform Instrument Form 3520” (Dkt. No. 54-8)). Second, the signatory
                                                                          3    line stated:
                                                                          4                      “PAY TO THE ORDER OF:
                                                                          5                      FLAGSTAR BANK, FSB WITHOUT RECOURSE
                                                                          6                      WHOLESALE AMERICA MORTGAGE, INC.”
                                                                          7              In December 2004, less than one month after executing the mortgage, Flagstar
                                                                          8    purchased the loan from Wholesale America Mortgage in accordance with the 2001 Lending
                                                                          9    Agreement (Dkt. No. 55 at 2, 4). The Smiths soon received a letter informing them that their
                                                                         10    loan had been purchased and that they were to make all their payments to Flagstar (Dkt. No. 54-
                                                                         11    13).
United States District Court
                               For the Northern District of California




                                                                         12              With the benefit of this discovery and further briefing on summary judgment (Dkt. Nos.
                                                                         13    52, 55), this order follows.
                                                                         14                                                      ANALYSIS
                                                                         15              Section 5553 is entitled “[p]reservation of existing contracts.” Its purpose is to maintain
                                                                         16    preemption for the contracts already enjoying preemption as of July 21, 2010, in order to avoid
                                                                         17    disruptive contract administration. In light of this purpose, the question becomes whether the
                                                                         18    Smith’s contract was subject to preemption prior to July 21, 2010? The parties concede that it
                                                                         19    was. Accordingly, this order holds that the Smiths’ claims are preempted by HOLA.
                                                                         20              The Smiths’ claims stem from a deed of trust which provided for the payment of interest
                                                                         21    on escrow account funds if “[a]pplicable [l]aw requires” (Dkt. No. 26-1 at § 20). State law so
                                                                         22    required. Cal. Civ. Code § 2954.8(a). The parties conceded that HOLA field preemption, a
                                                                         23    federal law, preempted this state law until 2011. Accordingly, until 2011, the Smiths’ claims
                                                                         24    were preempted and “applicable law” did not require interest payments on escrow account
                                                                         25    funds.1
                                                                         26
                                                                         27            1
                                                                                          This order notes that our court of appeals has stated that “[w]hether, and to what extent, HOLA
                                                                              applies to claims against a national bank when that bank has acquired a loan executed by a federal savings
                                                                         28   association is an open question.” Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 970–71 (9th Cir.
                                                                              2017). Judge Edward Chen recently certified this question for interlocutory appeal. In contrast to our parties

                                                                                                                                        4
                                                                          1            In 2011, Dodd-Frank abolished HOLA field preemption. Nevertheless, recognizing the
                                                                          2   disruptive effect tinkering with existing law would have on existing contracts, Dodd-Frank
                                                                          3   included a provision which preserved the application of federal rules preempting certain state
                                                                          4   laws against contracts entered into before July 21, 2010 by a national bank. 12 U.S.C. § 5553.
                                                                          5   Specifically, Section 5553 provided in full:
                                                                          6                    This title, and regulations, orders, guidance, and
                                                                                               interpretations prescribed, issued, or established by the
                                                                          7                    Bureau, shall not be construed to alter or affect the
                                                                                               applicability of any regulation, order, guidance, or
                                                                          8                    interpretation prescribed, issued, and established by the
                                                                                               Comptroller of the Currency or the Director of the Office of
                                                                          9                    Thrift Supervision regarding the applicability of State law
                                                                                               under Federal banking law to any contract entered into on
                                                                         10                    or before July 21, 2010, by national banks, Federal savings
                                                                                               associations, or subsidiaries thereof that are regulated and
                                                                         11                    supervised by the Comptroller of the Currency or the
United States District Court




                                                                                               Director of the Office of Thrift Supervision, respectively.
                               For the Northern District of California




                                                                         12
                                                                              12 U.S.C. § 5553 (emphasis added). In other words, contracts entered into before July 21,
                                                                         13
                                                                              2010, remained bound by the law to the same extent as it was prior to the enactment of Dodd-
                                                                         14
                                                                              Frank. Notably, Section 5553 did not split hairs. If the contract had been entered into prior to
                                                                         15
                                                                              July 21, 2010, by a national bank, HOLA preemption applied.
                                                                         16
                                                                                       The Smiths make two arguments as to why Section 5553 should not apply to their
                                                                         17
                                                                              contract. First, Flagstar never had been a party to any contract with the Smiths and therefore
                                                                         18
                                                                              Section 5553 does not apply to this contract. Second, Section 5553 must be construed in
                                                                         19
                                                                              accordance with the overall intent of Dodd-Frank to end field preemption and therefore HOLA
                                                                         20
                                                                              preemption no longer applied.
                                                                         21
                                                                                       Both arguments are unavailing. As to the first argument, when Flagstar took over the
                                                                         22
                                                                              contract, Flagstar “entered into” it. There is no indication whatsoever that the phrase “entered
                                                                         23
                                                                              into” is limited to the original signatories or original parties to the contract. The Smiths argue
                                                                         24
                                                                              that Flagstar merely purchased the mortgage from Wholesale America Mortgage, but never
                                                                         25
                                                                         26
                                                                         27   here, Judge Chen held that “HOLA preemption [applies] only to conduct occurring before the loan changed
                                                                              hands from the federal savings association or bank to the entity not governed by HOLA.” McShannock v. JP
                                                                         28   Morgan Chase Bank N.A., No. 18-CV-01873-EMC, 2018 WL 6439128, at *8 (N.D. Cal. Dec. 7, 2018) (internal
                                                                              quotation marks and citation omitted).

                                                                                                                                    5
                                                                          1    “entered into” any contract with the Smiths as a party. Two reasons support a broader
                                                                          2    construction of “entered into.”
                                                                          3             First, the practice of original signatories selling the mortgage in a secondary market is
                                                                          4    common. Chaos would have resulted had national banks had to distinguish between loans it
                                                                          5    acquired (as here) versus those it originated. Both types were bundled and sold. It would have
                                                                          6    been well near impossible to unpack the bundler to determine which enjoyed preemption and
                                                                          7    which did not. We must give Section 5553 a practical construction.2
                                                                          8             Second, the dictionary definitions undermine the Smiths’ narrow interpretation. “In
                                                                          9    determining the ‘plain meaning’ of a word, we may consult dictionary definitions, which we
                                                                         10    trust to capture the common contemporary understandings of the word.” United States v.
                                                                         11    Flores, 729 F.3d 910, 914 (9th Cir. 2013). Although the Dodd-Frank Act uses the phrase
United States District Court
                               For the Northern District of California




                                                                         12    “entered into” dozens of times, the Act never defined the phrase.
                                                                         13             Yet, two major dictionaries support a broad construction of the phrase. One major
                                                                         14    dictionary defined “enter into” as “to make oneself a party to or in; to form or be part of; to
                                                                         15    participate or share in.” Merriam-Webster’s Collegiate Dictionary 416 (Frederick C. Mish ed.,
                                                                         16    11th ed. 2003). Similarly, another major dictionary defined “enter into” in part as “subscribe to;
                                                                         17    bind oneself by (an agreement, etc.).” The Oxford American Dictionary and Language Guide
                                                                         18    320 (Frank R. Abate ed., 1999). By contrast, there is no support for “entered into” being solely
                                                                         19    synonymous with original execution. Accordingly, the Dodd-Frank Act had to have been
                                                                         20    written with this assumption in mind.
                                                                         21             As to the Smiths’ second argument, the Smiths look to the purpose of Dodd-Frank
                                                                         22    generally. They argue that one of Dodd-Frank’s main goals was to prevent another mortgage
                                                                         23    crisis. Dodd-Frank dissolved the Office of Thrift Supervision and retroactively terminated all
                                                                         24    federal field preemption of state banking laws because they had “actively created an
                                                                         25    environment where abusive mortgage lending could flourish without State controls.” S. Rep.
                                                                         26
                                                                         27              2
                                                                                           The notice letter sent to the Smiths informing that Flagstar had purchased the mortgage confirmed
                                                                              that it is common in the banking industry for the original signatory to immediately turn around and sell the
                                                                         28   mortgage in a secondary market. Specifically, the letter stated that “[a]s a regular practice, most loans are sold
                                                                              in the secondary marketplace” (Loeser Decl., Exh. 3).

                                                                                                                                          6
                                                                          1   No. 111-176, at 175 (2010). According to the Smiths, therefore, to read Section 5553 broadly
                                                                          2   would undercut the purpose of Dodd-Frank, which specifically aimed to protect state consumer
                                                                          3   financial laws like Section 2954.8(a).
                                                                          4          That argument, however, ignores that Section 5553 was meant to offset the effects of
                                                                          5   sweeping legislation and “intended to provide stability to existing contracts.” S. Rep. No.
                                                                          6   111-176, at 175 (2010). As a statute meant to “provide stability,” Congress wanted Section
                                                                          7   5553 to be read broadly, in order to balance the effects of such an expansive legislation. By
                                                                          8   preserving contracts, customers are protected from shifting costs and uncertainty in the
                                                                          9   marketplace. Maintaining existing contracts, with the laws in effect at the time, reinforce
                                                                         10   predictability and reliability. Since HOLA preemption applied to this contract before Dodd-
                                                                         11   Frank, none of these values support ending the previously applied preemption. Had that been
United States District Court
                               For the Northern District of California




                                                                         12   the purpose of Section 5553, it would have said so.
                                                                         13          Here, Flagstar has been imminently involved with this contract from the beginning. Its
                                                                         14   forms had been used and its name had been in the signature line. Indeed, the parties do not
                                                                         15   dispute that Wholesale America Mortgage intended to sell this mortgage to Flagstar from the
                                                                         16   beginning. Notwithstanding Flagstar’s involvement from the beginning, once Flagstar acquired
                                                                         17   the Smiths’ mortgage in 2004, Flagstar “entered into” the contract sufficient to trigger Section
                                                                         18   5553. Accordingly, HOLA preemption remained with the Smiths’ contract after Dodd-Frank,
                                                                         19   thereby preempting the Smiths’ claims.
                                                                         20                                            CONCLUSION
                                                                         21          For the foregoing reasons, Flagstar’s converted motion for summary judgment as to the
                                                                         22   Smiths is GRANTED. The claims brought by the Smiths are dismissed. As to plaintiff Kivett,
                                                                         23   class certification, summary judgment, and trial shall proceed as scheduled.
                                                                         24
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: June 11, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                         28                                                     UNITED STATES DISTRICT JUDGE

                                                                                                                           7
